Citation Nr: 1502710	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia, post-operative.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to bilateral pes planus.  

4.  Entitlement to service connection for a lumbar and thoracic spine disorder, to include as secondary to bilateral pes planus.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral pes planus and service-connected left inguinal hernia, post-operative.  

6.  Entitlement to an initial compensable rating for left inguinal hernia, post-operative.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for a left inguinal hernia, post-operative, and assigned a 0 percent rating, effective August 8, 2008; denied service connection for a right inguinal hernia, post-operative, bilateral pes planus, bilateral lower extremity disorder, lumbar and thoracic spine disorder, and an acquired psychiatric disorder; and denied entitlement to a TDIU.  

In June 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In September 2013, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for bilateral pes planus, bilateral lower extremity disorder, lumbar and thoracic spine disorder, and an acquired psychiatric disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran's right inguinal hernia, post-operative, is not etiologically related to service.   

2.  The Veteran's left inguinal hernia, post-operative, is not manifested by a recurring hernia.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right inguinal hernia, post-operative, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial compensable rating for a left inguinal hernia, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2014).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Regarding the Veteran's service connection for right inguinal hernia claim, in a September 2008 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, the September 2008 letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates for his claimed disability.  

However, with respect to the claim for an initial compensable rating for left inguinal hernia, post-operative, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment and personnel records, VA and private medical records, VA examination reports, Social Security Administration records, hearing testimony, and the Veteran's statements.  The Board finds that the November 2013 VA examination is adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed whether the Veteran's claimed right inguinal hernia, post-operative, was related to his period of service, as well as the relevant criteria regarding the current level of severity of his left inguinal hernia, post-operative.  

Moreover, with respect to the Veteran's June 2013 Board hearing, the undersigned identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included scheduling the Veteran for a VA examination to assess the current severity of his left inguinal hernia, post-operative, and to determine whether the Veteran's right inguinal hernia, post-operative, is related to his period of service.  In response, the RO/AMC scheduled the Veteran for a November 2013 VA examination for his hernias that addressed the issues requested.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, submitting evidence and argument, and testifying at a hearing.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that in addition to the hernia on the left side that was documented during service, he also had a hernia on the right side that was not repaired until a later point in time.  

Service treatment records for both of the Veteran's periods of active service are negative for any complaints, treatment, or diagnoses of any hernia on the right side.  

Post-service VA and private treatment records show that in October 2003, the Veteran hurt his groin and right leg while lifting heavy luggage at his civilian job with the Transportation Security Administration (TSA).  He was diagnosed with hip strain, hamstring strain, and adductor strain.  He received treatment for a groin muscle injury in November 2003 and groin strain in December 2003.  He was put on Physical Profile in December 2003 during reserve service for groin pull.  A July 2005 private medical record shows that the Veteran underwent laparoscopic transabdominal preperitoneal right inguinal hernia repair.  

On VA examination in January 2010, the Veteran was noted to have had right inguinal hernia repair in July 2005.  He complained of abdominal pain when he walked or exercised and indicated that pain was worse on the right side than it was on the left side.  The Veteran was diagnosed with bilateral inguinal hernias, post-operative, without residuals.  

In June 2013, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that the Veteran only had left hernia surgery in 2002 during service.  The Veteran testified that in July 2005, the private physician who performed the right hernia surgery informed him that he should have undergone right hernia surgery in 2002 when he had the left hernia repair.  The Veteran reported current symptoms of limited mobility, lifting, and sleeping due to his right hernia.  He also stated that he had abdominal problems.   

At a November 2013 VA examination, the Veteran maintained that his right inguinal hernia had been diagnosed in 2002 when his left inguinal hernia had been repaired, but that his right inguinal hernia had not been repaired until about 2004.  After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's right inguinal hernia with surgical repair was not as least as likely caused by an injury, illness, or event during military service.  The examiner acknowledged the Veteran's contention that his right inguinal hernia had been noted, but not treated, during service.  However, the examiner determined that the service treatment records had revealed no finding of a right inguinal hernia in service.  Instead, only an asymptomatic left inguinal hernia had been found on a March 2002 periodic examination, and it was subsequently repaired laparoscopically later that month.  The examiner also explained that when the Veteran had incurred an occupational injury in October 2003 to his groin, right leg, and foot while working for TSA, no right-sided hernia had been noted at the time of the medical evaluation.  The Veteran had only been diagnosed with right inguinal or groin sprain at the time.      

The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of any right inguinal hernia.  Moreover, at no time did any of the Veteran's treating providers find that his right inguinal hernia, post-operative, was related to his period of active service according to treatment records.  The November 2013 VA examiner reviewed the claims file, considered the Veteran's lay statements regarding the onset of his claimed disorder, examined the Veteran, and provided adequate reasoning and bases for the opinion that the Veteran's right inguinal hernia, post-operative, was not related to his period of service.  Specifically, the November 2013 examiner determined that despite the Veteran's reports of the onset of his right inguinal hernia, there was no evidence showing a right inguinal hernia in service.  He also essentially explained that in an October 2003 medical examination for a post-service occupational injury, no right inguinal hernia had been found.  For these reasons, the opinion by the November 2013 VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right inguinal hernia falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of right-sided pain, any actual diagnosis of an inguinal hernia requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current right inguinal hernia requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has a right inguinal hernia, post-operative, that is due to his period of service, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current right inguinal hernia, post-operative, is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  Although the Veteran observed that pain similar in location and sensation to that which he experienced in service, the causes of hernias are not within the ordinary knowledge of a lay person.  The Veteran has not demonstrated any experience with hernias that would allow him to recognize one in service or identify its cause.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, lay observation of these similarities alone is not competent evidence of causation.

For the reasons set forth above, the Board finds the November 2013 opinion by the November 2013 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the diagnosis and etiology of his right inguinal hernia, post-operative.  Also, the opinion purportedly provided by the private physician who performed the Veteran's 2005 surgery has not been reduced to writing or is not of record.  The Board cannot weigh the opinion against the VA opinion.  

In sum, the Board finds that the Veteran's right inguinal hernia, post-operative, has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a right inguinal hernia, post-operative, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran currently has a 0 percent disability rating for his left inguinal hernia, post-operative, under the provisions of Diagnostic Code 7338.  Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia, which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Note: Add 10 percent for bilateral involvement, providing the second hernia is compensable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2014). 

On VA examination in January 2010, the Veteran complained of abdominal pain when he walked or exercised.  He reported that he had pain that was worse on the right side than the left side.  He denied recurrence of hernias, gastrointestinal symptoms, or genitourinary symptoms.  Examination of the gastrointestinal system revealed flat abdomen.  There were soft, positive bowel sounds in all quadrants, and no bruits auscultated.  The evidence also showed no hepatosplenomegaly, masses, guarding, tenderness, rebound, rigidity, or hernias.  The Veteran was diagnosed with bilateral inguinal hernias, post-operative, without residuals.  

In June 2013, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that the Veteran's left inguinal hernia, post-operative, limited his mobility.  The Veteran testified that he had issues with walking and bending.  He reported that he was also limited to being able to lift 10 pounds.  He stated that he experienced left mid-extremity and left lower extremity pain.  He indicated that the pain in his left side and abdomen would wake him up at night and cause him to have problems sleeping.  The Veteran maintained that his physicians gave him ibuprofen to treat his left inguinal hernia, post-operative.  

At a November 2013 VA examination, the Veteran complained of residual effects of groin pain that was worse on the right side than the left side.  He reported pain with lifting and stated that he avoided lifting anything over 10 pounds.  He denied specific work impact from his hernia condition.  Examination revealed no left hernia detected.  There was no indication for a supporting belt.  The Veteran had no pain to palpation for his surgically repaired left inguinal hernia.  His abdomen was non-tender.  The examiner noted that the examination was unremarkable for hernias or inducible groin pain.  There were no exterior scars, as the surgical procedure had been done laparoscopically.  The examiner also found that the Veteran's left inguinal hernia, post-operative, did not preclude him from all work.  He did not recommend any duty restrictions on the basis of the Veteran's left inguinal hernia status post laparoscopic repair.    

Based on the evidence of record, the Board finds that an initial compensable rating for the Veteran's left inguinal hernia, post-operative, is not warranted.  Both the January 2010 and the November 2013 VA examiners found that the Veteran did not currently have a hernia or residuals of a hernia.  Indeed, while the Veteran had complaints of pain, the VA examiners did not find that the Veteran had recurrent hernia or that he required a supporting belt or truss.  

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service connected hernia based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's left inguinal hernia, post-operative, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  While the Veteran complains of symptoms that he associates with his service connected hernia, the VA examinations show that his symptoms are not attributable to the service connected hernia.  There is no probative evidence that the Veteran has recurrent hernia or the need for a supporting belt or truss.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a right inguinal hernia, post-operative, is denied.  

Entitlement to an initial compensable rating for a left inguinal hernia, post-operative, is denied.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims for entitlement to service connection for bilateral pes planus, bilateral lower extremity disorder, lumbar and thoracic spine disorder, and an acquired psychiatric disorder; and entitlement to a TDIU.  

Regarding the Veteran's pes planus, he acknowledges that his pes planus pre-existed service but maintains that it was worsened by service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Veteran's March 1983 enlistment examination for his first period of service and his May 1997 enlistment examination for his second period of service show that no pes planus disorder was identified.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

On VA examination in November 2013, the Veteran reported that he had been flat-footed all his adult life.  He complained that his foot pain had worsened after he sprained his right foot in 1998 during service.  He stated that he had stepped on a rock while running and felt a spasm go up his right leg into his back that has been recurring since then.  He indicated that he did not get the custom orthotics that he needed in service and that he had to buy his own arch supports which were not very effective.  He maintained that he was finally able to have good custom orthotics for his feet in 2005.  

After review of the claims file and upon examination, the November 2013 VA examiner diagnosed the Veteran with bilateral pes planus.  The examiner opined that the Veteran's bilateral flat foot condition was not as least as likely caused by or aggravated beyond the natural course by injury, illness, or event during military service.  In rendering his rationale, the examiner pointed out the Veteran's December 1989 enlistment examination in which his flat foot condition was noted.  However, he explained that no foot issues were noted during the Veteran's first period of active service from March 1983 through October 1987.  Moreover, although the Veteran had an episode of right foot pain in June 1999 and left foot pain in July 2000, these conditions were self-limiting.  He also noted that a March 2002 periodic examination indicated that the Veteran had asymptomatic pes planus with personal health history of right foot sprain in the summer of 2000.      

As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that an addendum opinion should be obtained. 

With respect to the Veteran's lumbar and thoracic spine disorder, the Veteran contends that his spine disorder is secondary to his bilateral pes planus.  Regarding his acquired psychiatric disorder, the Veteran alleges that his psychiatric disorder is secondary to his bilateral pes planus and service-connected left inguinal hernia, post-operative.      

The Veteran underwent a VA examination in November 2013 to determine whether his lumbar and thoracic spine disorder and acquired psychiatric disorder were due to or aggravated by his bilateral pes planus, and whether his acquired psychiatric disorder was due to or aggravated by his service-connected left inguinal hernia, post-operative.  After review of the Veteran's claims file and examination of the Veteran, the examiner opined that the Veteran's lumbar and thoracic spondylosis was not as least as likely secondarily caused by his bilateral pes planus.  He explained that the service treatment records did not show an association of the Veteran's back condition with his pes planus condition.  The Veteran was also noted to have later developed back pain relative to an October 2003 occupational lifting injury in which he injured his groin, right leg, and foot.  Regarding the acquired psychiatric disorder, the examiner opined that the Veteran's adjustment disorder with chronic anxiety was less likely than not proximately due to or the result of his service-connected inguinal hernia.  The examiner instead found that the Veteran's adjustment disorder was more likely than not proximate to his foot and back conditions and would consequently be considered compensable if those physical conditions were found to be service-connected.  Although the November 2013 examiner provided an opinion and rationale regarding whether the Veteran's lumbar and thoracic spine disorder was due to his bilateral pes planus, he provided no opinion regarding whether the Veteran's lumbar and thoracic disorder was aggravated by his bilateral pes planus.  Similarly, while the November 2013 VA examiner provided an opinion and rationale regarding whether the Veteran's acquired psychiatric disorder was due to his service-connected left inguinal hernia, post-operative, he rendered no opinion regarding whether the psychiatric disorder was aggravated by his service-connected left inguinal hernia.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).   

Given the above, the claims file should be returned to the November 2013 examiner, if available, in order to obtain an opinion regarding whether the Veteran's lumbar and thoracic spine disorder has been aggravated (permanently worsened beyond normal progress of the disorder) by his bilateral pes planus, and an opinion regarding whether the Veteran's lumbar and thoracic spine disorder has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left inguinal hernia, post-operative.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Finally, the Board finds that the Veteran's claim for service connection for a bilateral lower extremity disorder is inextricably intertwined with the claim for service connection for bilateral pes planus.  A January 2010 VA examiner opined that the Veteran's bilateral lower extremity disorders, diagnosed as mild posterior tibial tendonitis and bilateral deltoid ligament strain of the ankles, were caused by biomechanical changes brought on by the Veteran's pes planus.  The grant of service connection for the Veteran's bilateral pes planus would potentially affect the issue of whether service connection is warranted for the Veteran's bilateral lower extremity disorder on a secondary basis.  Additionally, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection for bilateral pes planus, bilateral lower extremity disorder, lumbar and thoracic spine disorder, and an acquired psychiatric disorder.  The granting of service connection for these disabilities would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the November 2013 VA examination (or another appropriate examiner if unavailable) for an addendum.  Based on the review of the record and in light of the November 2013 VA examiner's previous findings, the examiner should determine:

(a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing bilateral pes planus?  The examiner is advised that the Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner is advised that the Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing bilateral pes planus, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral pes planus is etiologically related to any symptomatology noted during such service?  The examiner is advised that the Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

2.  Return the examination report and claims file to the examiner who conducted the November 2013 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar and thoracic spine disorder is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the bilateral pes planus.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  Return the examination report and claims file to the examiner who conducted the November 2013 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected left inguinal hernia, post-operative.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


